Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER By And Between STATE BANK FINANCIAL CORPORATION (Buyer) and GEORGIA-CAROLINA BANCSHARES, INC. (Seller) Dated as of June 23, 2014 TABLE OF CONTENTS Page LIST OF EXHIBITS 5 AGREEMENT AND PLAN OF MERGER 6 ARTICLE 1 TRANSACTIONS AND TERMS OF MERGER 6 Merger. 7 Time and Place of Closing. 7 Effective Time. 7 Restructure of Transaction 7 Articles of Incorporation. 7 Bylaws. 8 Directors and Officers. 8 ARTICLE 2 MANNER OF CONVERTING SHARES 8 Effect on Seller Common Stock. 8 Exchange Procedures. 9 Effect on Buyer Common Stock. 11 Seller Options. 11 Rights of Former Seller Shareholders. 12 Fractional Shares. 12 Dissenting Shareholders. 12 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER 12 Organization, Standing, and Power. 12 Authority of Seller; No Breach By Agreement. 13 Capital Stock. 14 Seller Subsidiaries. 15 Exchange Act Filings; Securities Offerings; Financial Statements. 16 Absence of Undisclosed Liabilities. 17 Absence of Certain Changes or Events. 18 Tax Matters. 18 Allowance for Possible Loan Losses; Loan and Investment Portfolio, etc. 20 Assets. 21 Intellectual Property. 22 Environmental Matters. 23 Compliance with Laws. 24 Labor Relations. 25 Employee Benefit Plans 26 Material Contracts. 29 Privacy of Customer Information. 30 Legal Proceedings. 30 Reports. 30 Books and Records. 31 Loans. 31 Loans to, and Transactions with, Executive Officers and Directors. 33 Regulatory Matters. 33 State Takeover Laws. 34 Brokers and Finders; Opinion of Financial Advisor. 34 Board Recommendation. 34 Statements True and Correct. 34 Delivery of Seller Disclosure Memorandum. 35 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER 35 Organization, Standing, and Power. 35 Authority; No Breach By Agreement. 35 Capital Stock. 36 Exchange Act Filings; Financial Statements. 36 Absence of Undisclosed Liabilities. 37 Absence of Certain Changes or Events. 38 Reports. 38 Brokers and Finders. 38 Certain Actions. 38 Available Consideration. 38 Intellectual Property. 38 Environmental Matters. 39 Legal Proceedings. 40 Regulatory Matters. 40 Compliance with Laws. 42 Statements True and Correct. 42 ARTICLE 5 CONDUCT OF BUSINESS PENDING CONSUMMATION 43 Affirmative Covenants of Seller and Buyer. 43 Negative Covenants of Seller. 43 Adverse Changes in Condition. 47 Reports. 47 ARTICLE 6 ADDITIONAL AGREEMENTS 47 Shareholder Approvals. 47 Registration of Buyer Common Stock. 49 Other Offers, etc. 50 Consents of Regulatory Authorities. 51 Agreement as to Efforts to Consummate. 51 Investigation and Confidentiality. 51 Press Releases. 52 Charter Provisions. 52 Employee Benefits and Contracts. 53 Section 16 Matters. 55 Indemnification. 55 - 3 - ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE 57 Conditions to Obligations of Each Party. 57 Conditions to Obligations of Buyer. 58 Conditions to Obligations of Seller. 60 ARTICLE 8 TERMINATION 61 Termination. 61 Effect of Termination 62 Termination Fee. 62 Non-Survival of Representations and Covenants. 63 ARTICLE 9 MISCELLANEOUS 63 Definitions. 63 Expenses. 74 Entire Agreement. 74 Amendments. 74 Waivers. 74 Assignment. 75 Notices. 75 Governing Law. 76 Counterparts. 76 Captions; Articles and Sections. 76 Interpretations. 76 Enforcement of Agreement. 76 Severability. 76 - 4 - LIST OF EXHIBITS Exhibit Description A Form of Non-Compete Agreement B Form of Stock Option Cash-Out Agreement C Form of Support Agreement D Form of Claims Letter - 5 - AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) dated as of June 23, 2014 is by and between State Bank Financial Corporation (“ Buyer ”), a Georgia corporation and registered bank holding company for State Bank and Trust Company, a Georgia state-chartered bank (“ State Bank ”), and Georgia-Carolina Bancshares, Inc. (“ Seller ”), a Georgia corporation and registered bank holding company for First Bank of Georgia, a Georgia state-chartered bank (“ First Bank ”). Except as otherwise set forth herein, capitalized and certain other terms used herein shall have the meanings set forth in Section 9.1 of this Agreement. RECITALS WHEREAS , the respective boards of directors of each of Buyer and Seller have: (i) determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective entities and shareholders; (ii) determined that this Agreement and the transactions contemplated thereby are consistent with and in furtherance of their respective business strategies; and (iii) adopted this Agreement and, in the case of Seller, recommended approval of this Agreement to its shareholders; WHEREAS , in accordance with the terms of this Agreement, Seller will merge with and into Buyer, with Buyer as the surviving entity (the “ Merger ”); WHEREAS , as a material inducement and as additional consideration to Buyer to enter into this Agreement, each of the directors and executive officers of Seller have entered into a voting agreement with Buyer dated as of the date hereof (each a “ Support Agreement ” and collectively, the “ Support Agreements ”), pursuant to which each such person has agreed, among other things, to vote all shares of Seller Common Stock owned by such person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS , the parties desire to make certain representations, warranties, and agreements in connection with the transaction described in this Agreement and to prescribe certain conditions thereto. NOW, THEREFORE , in consideration of the mutual promises herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: Article 1 TRANSACTIONS AND TERMS OF MERGER Merger. (a)Subject to the terms and conditions of this Agreement, at the Effective Time, Seller shall merge with and into Buyer pursuant to and with the effect provided in Section 14-2-1106 of the GBCC, and Buyer shall be the Surviving Corporation resulting from the Merger and shall continue to be governed by the Laws of the State of Georgia. As of the Effective Time, the separate corporate existence of Seller shall cease. The Merger shall be consummated pursuant to the terms of this Agreement, which has been adopted by the respective boards of directors of Seller and Buyer. - 6 - (b)At the Effective Time, First Bank shall become a wholly-owned subsidiary of Buyer, retaining its separate charter as a Georgia state bank. Time and Place of Closing. The closing of the transactions contemplated hereby (the “ Closing ”) will take place at 9:00 A.M. Eastern Time on the date that the Effective Time occurs, or at such other time as the Parties, acting through their authorized officers, may mutually agree. The Closing shall be held at such location as may be mutually agreed upon by the Parties and may be effected by electronic or other transmission of signature pages, as mutually agreed upon. Effective Time. The Merger shall become effective on the date and time the Articles of Merger (the “ Articles of Merger ”) reflecting the Merger shall be filed and become effective with the Secretary of State of the State of Georgia (the “ Effective Time ”). Subject to the terms and conditions hereof, unless otherwise mutually agreed upon in writing by the authorized officers of each Party, the Parties shall use their reasonable efforts to cause the Effective Time to occur within five business days of the last of the following dates to occur: (i)the effective date (including expiration of any applicable waiting period) of the last required Consent of any Regulatory Authority having authority over and approving or exempting the Merger, and (ii)the date on which the shareholders of Seller approve this Agreement to the extent such approval is required by applicable Law; provided, however , the Parties acknowledge and agree that notwithstanding the above, the Effective Time shall occur no earlier than January 1, 2015 unless otherwise mutually agreed upon in writing by the authorized officers of each Party. Restructure of Transaction. Buyer shall have the right to revise the structure of the Merger contemplated by this Agreement by merging Seller with and into a wholly-owned subsidiary of Buyer, provided, that no such revision to the structure of the Merger (i) shall result in any changes in the amount or type of the consideration which the holders of shares of Seller Common Stock or Seller Options are entitled to receive under this Agreement, (ii)would unreasonably impede or delay consummation of the Merger, or (iii) imposes any less favorable terms or conditions on First Bank or Seller. In such event, Buyer will give written notice to Seller in the manner provided in Section 9.7 , which notice shall be in the form of a proposed amendment to this Agreement or in the form of an Amended and Restated Agreement and Plan of Merger, and the addition of such other exhibits hereto as are reasonably necessary or appropriate to effect such change. Articles of Incorporation. (a)The Articles of Incorporation of Buyer in effect immediately prior to the Effective Time shall be the Articles of Incorporation of the Surviving Corporation until otherwise duly amended or repealed. - 7 - (b)The Articles of Incorporation of First Bank in effect immediately prior to the Effective Time shall be the Articles of Incorporation of First Bank from and after the Effective Time until otherwise duly amended or repealed. Bylaws. (a)The Bylaws of Buyer in effect immediately prior to the Effective Time shall be the Bylaws of the Surviving Corporation until otherwise duly amended or repealed. (b)The Bylaws of First Bank in effect immediately prior to the Effective Time shall be the Bylaws of First Bank from and after the Effective Time until otherwise duly amended or repealed. Directors and Officers. (a)The directors of Buyer in office immediately prior to the Effective Time, together with such additional persons as may thereafter be elected, shall serve as the directors of the Surviving Corporation from and after the Effective Time in accordance with the Surviving Corporation’s Bylaws, until the earlier of their resignation or removal or otherwise ceasing to be a director. The officers of Buyer in office immediately prior to the Effective Time, together with such additional persons as may thereafter be appointed, shall serve as the officers of the Surviving Corporation from and after the Effective Time in accordance with the Surviving Corporation’s Bylaws, until the earlier of their resignation or removal or otherwise ceasing to be an officer. (b)On the Closing Date and as soon as reasonably practicable following the Effective Time, in accordance with the GBCC and the Articles of Incorporation and Bylaws of First Bank, Buyer, as the sole shareholder of First Bank, shall cause the Board of Directors of First Bank to be comprised of (a) the fifteen (15) directors of First Bank serving immediately prior to the Merger, and (b) one additional person who shall become a director of First Bank who shall be J.Thomas Wiley Jr. The officers of First Bank in office immediately prior to the Effective Time, together with such additional persons as may thereafter be appointed, shall serve as the officers of First Bank from and after the Effective Time in accordance with First Bank’s Bylaws, until the earlier of their resignation or removal or otherwise ceasing to be an officer. (c)On the Closing Date and as soon as reasonably practicable following the Effective Time, Buyer shall take all action necessary, including, but not limited to, the amendment of the Bylaws of Buyer or the adoption of a resolution to increase the size of the Board of Directors of Buyer by one member, to appoint one person who served as a director of Seller immediately prior to the Merger to the Board of Directors of Buyer, such person to be determined by Buyer, and to cause such individual to be nominated as a Board of Directors nominee for election by the shareholders to the Board of Directors of the Buyer at the next annual meeting of the shareholders of the Buyer following such individual’s appointment to the Board of Directors of the Buyer. Article 2 MANNER OF CONVERTING SHARES Effect on Seller Common Stock. (a) At the Effective Time, in each case subject to Section 2.1(d) , by virtue of the Merger and without any action on the part of the Parties, each share of Seller Common Stock that is issued and outstanding immediately prior to the Effective Time (other than shares of Seller Common Stock held by either Party or any Subsidiary of either Party (in each case other than shares of Seller Common Stock held on behalf of third parties or held by any Buyer Entity or Seller Entity as a result of debts previously contracted) or shares of Seller Common Stock that are owned by shareholders properly exercising their dissenters’ rights pursuant to Sections 14-2-1301 through 14-2-1332 of the GBCC (the “ Dissenter Shares ”)) shall be converted into the right to receive $8.85 in cash less any applicable withholding Taxes (the “ Cash Consideration ”) and a number of shares of Buyer Common Stock equal to the Exchange Ratio (the “ Stock Consideration ”) (the Cash Consideration and the Stock Consideration collectively referred to herein as “ Per Share Purchase Price ”). For purposes of this Agreement, the “ Merger Consideration ” means the right to receive the consideration described in the preceding sentence pursuant to the Merger with respect to each share of Seller Common Stock (together with any cash in lieu of fractional shares as specified in Section 2.6 ). The “ Exchange Ratio ” shall be 0.794 if the Final Buyer Stock Price is at or above $17.00. If the Final Buyer Stock Price is above $14.00 but below $17.00, then the Exchange Ratio shall be equal to $13.50 divided by the Final Buyer Stock Price. If the Final Buyer Stock Price is at or below $14.00, then the Exchange Ratio shall be 0.964. Notwithstanding the above, if the aggregate value of the Stock Consideration is less than 40% of the aggregate value of the Merger Consideration, the Exchange Ratio shall be adjusted such that the aggregate value of the Stock Consideration is at least 40% of the aggregate value of the Merger Consideration. For purposes of the immediately prior sentence, the value of the Stock Consideration and the Merger Consideration shall be determined using the closing price (rounded up to the nearest cent) of a share of Buyer Common Stock on The NASDAQ Stock Market LLC (as reported by Bloomberg L.P. or, if not reported therein, in another authoritative source mutually selected by Buyer and Seller) on the Closing Date. - 8 - (b)
